February    10,   1975


The Honorable Steve W. Simmons                    Opinion   No. H-   521
District Attorney
401 City-County   Bldg.                           Re: Whether Texas Youth
El Paso,   Texas   79901                          Council must accept juvenile
                                                  aliens properly committed to
                                                  it by a juvenile court.

Dear Mr.   Simmons:

           You ask whether the Texas Youth Council (TYC) is required
to accept juvenile aliens that have been properly committed to it by
a state juvenile court in accordance    with section 54.04 of the Texas
Family Code.       You advise that on occasion   the TYC has refused to
accept juvenile aliens committed to it by a juvenile court in your
district,    apparently on the grounds that it is prohibited from accept-
ing aliens by a rider contained in the current General Appropriations
        ‘.
Act which provides:

                    e. ADMISSION AND DEPORTATION             OF
               NONRESIDENTS       AND ALIENS.      None of the moneys
               appropriated   to the Department   of Health,   Depart-
               ment of Mental Health and Mental Retardation and
               the Texas Youth Council may be expended for the
               training or medical treatment     except in emergencies
               of any student or patient who is not a citizen or resident
               of this state.   For the purpose of this provision,
               affidavits from two.reputable    persons shall be deemed
               adequate evidence of citizenship    or residency.

                   The cost of deporting any nonresident     or alien may
               be paid by any of the institutions  covered by this Section
               from appropriated   funds available   to such institutions. . . .




                                   p.   2349




                                                                            ,--    ,
The Honorable         Steve W.   Simmons          page 2      (H-521)




Acts   1973,   63rd    Leg.,   ch.   659,   p. 1881.

         Under the Texas Family Code, once a juvenile court has
determined that a child brought before it has engaged in delinquent
conduct, the court may commit the child to the TYC.     Family Code
§ 54.04(d)(2).   The TYC is not authorized to refuse to admit a child
properly committed to its custody by a juvenile court.   Family Code
§ 54.04(e).

        The rider to the TYC’s appropriations     concerning the admission
and deportation of aliens does not provide that aliens committed to the
 TYC shall not be accepted.    Rather it indicates that the TYC will admit
aliens and nonresidents   that have been committed to it and then take
steps to have them deported.     While aliens and non-residents   remain
in the TYC’s custody,   the rider provides that no appropriated funds
shall be expended for their training or for medical treatment of them
except in case of an emergency.

         Thus there is no conflict between this rider and the relevant
provisions  of the Family Code.     Under both the TYC is required to
accept all children --including   aliens-- properly committed to it by
the State’s juvenile courts.    We do not consider other questions
involving the rider.

                                        SUMMARY

                           The Texas Youth Council must accept all
                      children,   including aliens, properly committed
                      to it by the State’s juvenile courts.  The Legis-
                      lature has limited the funds which can be spent
                      on aliens who remain in the custody of the Texas
                      Youth Council prior to deportation.

                                                              Very truly yours,



                                                          &K&
                                                         / /Attorney    General   of Texas




                                             p.   2350
                                                   3
The Honorable   Steve W.     Simmons        page       (H-521)




APPROVED:




DAVID M.    KENDALL,       First   Assistant




C, ROBERT HEATH,       Chairman
Opinion Committee




                                       p.   2351




                                                                 J